Order filed May 27, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00109-CV
                                   ____________

                                 D.A.I., Appellant

                                         V.

                                 J.P.L., Appellee


               On Appeal from the 425th Judicial District Court
                         Williamson County, Texas
                    Trial Court Cause No. 09-3158-F425

                                     ORDER

      The appendix to appellant’s brief includes the clerk’s record, which discloses
sensitive information including the name and date of birth of a person who was a
minor when the underlying suit was filed. See TEX. R. APP. P. 9.9(a)(3). Accordingly,
appellant’s brief is STRICKEN.

      Appellant is ordered to refile the brief with an amended appendix that
complies with Texas Rule of Appellate Procedure 9.9 on or before June 7, 2021.

                                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.